Citation Nr: 1718760	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left upper extremity carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 30 percent prior to April 25, 2015, and to a rating in excess of 50 percent beginning April 25, 2015, for posttraumatic stress disorder and depression (PTSD).

4. Entitlement to an initial rating in excess of 10 percent prior to November 16, 2015, and to a rating in excess of 40 percent beginning November 16, 2015, for right upper extremity CTS. 


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1991 to February 1992 and from February 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board in March 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 

The issue of entitlement to service connection for a left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left upper extremity CTS is etiologically related to active service. 

2.  Prior to April 25, 2015, the occupational and social impairment from the Veteran's PTSD more nearly approximated occasional decrease in work efficiency.

3.  Beginning April 25, 2015, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity.

4.  Prior to November 16, 2015, the Veteran's right upper extremity carpal tunnel syndrome is manifested by mild incomplete paralysis of the upper radicular nerve group.

5.  Beginning November 16, 2015, the Veteran's right upper extremity CTS was manifested by moderate incomplete paralysis of the upper radicular nerve group.

CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left upper extremity was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial rating in excess of 30 percent for PTSD prior to April 25, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2016).

3.  The criteria for a rating in excess of 50 percent for PTSD beginning April 25, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2016).

4.  The criteria for a rating of 20 percent, but not higher, for right upper extremity CTS have been met prior to November 16, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2016).

5.  The criteria for a rating in excess of 40 percent for right upper extremity CTS beginning November 16, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Left Upper Extremity CTS

The Veteran claims that her left hand CTS is related to her active service, to specifically include repetitive injury sustained in the course of her duties.

The Veteran's service treatment records (STRs) document complaints and treatment in October 1991 for a left wrist disability, including a recommendation for occupational therapy to obtain full functional use of the left hand.  On a February 2010 Post-Deployment Health Assessment (PDHA), the Veteran reported numbness or tingling in both hands, as well as swollen, stiff and/or painful joints which continued to bother her.

In an April 2010 statement, the Veteran continued to report pain in her left hand, with stiffness.  She also reported difficulty dressing.  

The Veteran was afforded a VA examination in November 2015.  She reported that the problems with the left wrist started in 2009 while serving in Iraq.  The Veteran reported the onset of symptoms while using tools, typing, stapling, dressing, and unscrewing caps.  Symptoms were described as pain, stiffness, fatigue, and weakness.  The examiner diagnosed left upper extremity CTS.
 
In sum, the Veteran has reported that she first experienced symptoms of left upper extremity CTS while in active service and that her symptoms have continued since service.  The Board notes that the Veteran is competent to report symptoms of wrist pain, weakness and stiffness, as well as the date of onset.  Further, the Veteran is competent to report that she has continued to experience symptoms since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995).  Moreover, the Board finds the Veteran to be credible.

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and reasonable doubt must be resolved in favor of the Veteran.  Therefore, the Board finds that entitlement to service left upper extremity CTS is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Entitlement to an Increased Rating for PTSD

The Veteran asserts that the symptoms of her psychiatric disability are worse than currently rated.

At a September 2010 VA psychiatric examination, the Veteran reported recurrent and intrusive recollections of her stressors.  She reported that she was distrustful of people, she experienced unexplained crying spells, and she had a desire to withdraw from social interactions, including those with her family.  Upon mental status examination, the Veteran was described as oriented in all spheres.  Her appearance and hygiene were appropriate.  The Veteran's behavior was noted as appropriate and eye contact was good.  Affect and mood were noted as abnormal as the Veteran displayed some depressed mood and some anxiety.  The examiner reported no panic attacks, delusions, or hallucinations; however, the examiner noted the Veteran appeared outwardly suspicious.  The Veteran's thought processes, judgment, abstract thinking, and memory were described as normal.  The Veteran's psychiatric disability was noted to cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks which resulted from depressed mood and chronic sleep impairment.  No impairment was noted with routine behavior, self-care, or normal conversation.  The examiner diagnosed depression which was secondary to arm pain and resultant loss of sleep.

A review of the record shows that the Veteran received treatment at the VA Medical Center for various disabilities, to include her psychiatric disabilities.  At a visit in June 2011, the Veteran reported trouble sleeping after service in Iraq.  She also reported intrusive thoughts and nightmares regarding her experiences.  She was noted to have poor frustration tolerance and experienced crying spells with overlapping feelings of helplessness, which were aggravated by on-going family troubles.  The Veteran was oriented to person, time, place, and purpose.  The Veteran's speech, behavior, and affect were normal.  The Veteran's thought content was noted to be normal without evidence of hallucinations.  The Veteran displayed normal concentration and memory.  The Veteran denied suicidal and homicidal ideations.  Major depressive disorder and generalized anxiety disorder were diagnosed and noted to be mild. 

At a visit in January 2015 at the VAMC, the Veteran reported difficulty which first began after returning from Iraq.  She stated that she experienced paranoia around large crowds and regularly avoided large social or family activities.  She reported panic attacks which are aggravated by work.

In a March 2015 statement, the Veteran reported trouble sleeping with intrusive recollections of incidents in Iraq.  She described a desire to withdraw or avoid social situations, with marked paranoia around large crowds.  She also acknowledged a short temper. 

At a June 2015 VA examination, the Veteran described difficulties with her peers as well as her family.  She reported some difficulty establishing and maintaining effective work relationships, including a history of at least one reprimand at work which she attributed to her mental health.  The Veteran endorsed symptoms of on-going suspiciousness, paranoia, and anxiety, including when around co-workers.  The Veteran stated she experienced panic attacks, which occurred roughly 5 times a week and unwarranted verbal outbursts, which occurred about 4 to 5 times a month.  The VA examiner noted that the Veteran displayed persistent avoidance of stimuli associated with her traumatic events, as well as avoidance of distressing memories.  The Veteran displayed negative alterations in mood, as evidenced by persistent negative beliefs; and, markedly diminished interest or participation in significant activities.  The Veteran also exhibited problems with concentration and sleep disturbance.  The examiner observed that there was no obvious impairment in thought processes or communication observed during the evaluation.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity as a result of her mental health symptoms.

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for PTSD prior to April 25, 2015.  In this regard, the evidence of record failed to show that the Veteran's symptoms more nearly approximated reduced reliability and productivity for that period.  During that period, the Veteran has struggled with depressed mood and anxiety.  She has been noted to exhibit some suspiciousness, but there is no indication that she was not able to maintain effective relationships.  The Veteran did not experience panic attacks, her speech was noted to be normal, and there was no indication that she had any impairment in thinking.  The Veteran generally functioned satisfactorily, with routine behavior, self-care, and conversation all noted to be consistently normal.  Therefore, the Board finds that an initial rating in excess of 30 percent is not warranted prior to April 25, 2015.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

Consideration has been given to assigning a higher initial rating for the Veteran's psychiatric disability.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity.  Although the Veteran reported some disturbances in motivation, the Veteran's speech, memory and thinking were reported to be objectively normal.  The Veteran did not display impaired abstract thinking or impaired judgment.  The Veteran did not display any difficulty understanding normal conversation.  Therefore, the Board finds that an initial rating in excess of 30 percent for a psychiatric disability is not warranted.  38 C.F.R. § 4.130 (2016), Diagnostic Codes 9411, 9434 (2016).

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period beginning April 25, 2015.  In this regard, the evidence of record fails to show that the Veteran has deficiencies in most areas.  There is no evidence that the Veteran had significant difficulty with speech, insight, or judgment.  She did not have delusions or hallucinations or obsessive behavior.  While she has been noted to have anxiety and depression, she was not noted to have significant difficulty with either.  Further, she was able to perform his activities of daily living independently.  She was noted to have some difficulty maintained effective relationships, but she has been able to maintain employment for the last 18 years without significant difficulty.  Therefore, the Board finds that a rating in excess of 50 percent beginning April 25, 2015, is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2016).

Entitlement to an Increased Rating for Right Upper Extremity CTS

The Veteran claims that the symptoms of her right upper extremity CTS are worse than the currently assigned rating contemplates.

At the outset, the Board notes that the Veteran has been rated under both 38 C.F.R. § 4.124a, Diagnostic Code 8510 and 38 C.F.R. § 4.124a, Diagnostic Code 8515.  However, the Board notes that as there is an indication that both the radicular and median nerves are involved, the Board finds that the appropriate diagnostic code for this disability is 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).  

In an April 2010 statement, the Veteran reported that she experienced pain in her hand while typing at work.  She added that while counting parts, she had numbness, and a tingling feeling.  The Veteran stated that the pain occurred during the day and at night, and that it occasionally woke her up.  She indicated that she had difficulty opening twist tops, and braiding her daughter's hair.   

At a May 2010 VA examination, the Veteran reported that she had tingling and numbness of the first and second fingers of the right hand.  She also reported weakness of the fingers of the right hand.  She reported that those symptoms occurred both during the day and at night, and were worse with typing or writing for more than 30 minutes.  Upon physical examination, the Veteran was noted to be right-handed. Initial range of motion for the right hand/wrist was reported as normal, and there was no reported degree of limitation.  The examiner reported that joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The neurological examination was normal, including reflexes and sensory examination of the right upper extremity.  Tinel's sign was absent and Phalen's test was negative.  Subjective findings included weakness in the hand after prolonged writing or typing.  The examiner diagnosed right upper extremity CTS.

July 2010 treatment records from Dr. R.M., a private provider, indicated that Phalen's test was positive after about 30 seconds, and Tinel's test was mildly positive.  Dr. R.M. reviewed the EMG nerve conduction study performed in May 2010.  He noted the results were significant for right median nerve compression at the wrist.  Although Dr. R. M. failed to note the perceived severity of the compression, he recommended surgical intervention.   

The Veteran was afforded a VA examination in November 2015.  The Veteran reported pain when typing, writing, buttoning shirts and unscrewing caps which was severe and constant in the right upper extremity, along with severe paresthesia and/or dysesthesia and numbness.  Upon physical examination, pinch strength was noted as 3 out of 5 which correlated to active movement against gravity.  Sensory perception was noted as decreased in the hand and fingers.  Phalen's sign and Tinel's sign were both noted to be positive for the right extremity.  Range of motion testing was noted to be abnormal for the right wrist.  The examiner diagnosed active CTS.  More specifically, the examiner reported incomplete paralysis of the median nerve which was moderate in severity in the right upper extremity.  The examiner also reported incomplete paralysis of the upper radicular nerve group which was moderate in severity.  The examiner noted that the Veteran's wrist braces appeared to be new, without evidence of wear patterns.  

The Board finds that the Veteran is entitled to an initial rating of 20 percent for right upper extremity CTS prior to November 16, 2015.  In this regard, the symptoms of the Veteran's right upper extremity CTS more nearly approximated incomplete paralysis of the upper radicular nerve group that was mild in severity.  The Veteran's right upper extremity CTS was manifested by numbness, tingling, and weakness of multiple fingers of the right hand which was worse with typing or writing for more than 30 minutes.  She experienced difficulty with some activities of daily living, such as twisting tops and assisting her daughter with hygiene and grooming.  The Veteran indicated that the pain is only mildly relieved with pain medications which she required on a daily basis, and that she had pain which wakes her up at night.  Therefore, prior to November 16, 2015, the Veteran is entitled to an initial rating 20 percent for right upper extremity CTS.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

Consideration has been given to assigning a higher rating for the Veteran's right upper extremity CTS prior to November 16, 2015.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximated incomplete paralysis of the upper radicular nerve group that was moderate in severity.  In this regard, sensory and neurological examinations for that period were normal.  While there was some evidence of neurological impairment noted by the Veteran's private treatment provider, there is no indication that the impairment was worse than mild.  Additionally, while the Veteran has reported pain, it is usually precipitated by prolonged writing or typing and did not overly impact her ability to perform occupational tasks or activities of daily living.  Therefore, the Board finds that a rating in excess of 20 percent for right upper extremity CTS prior to November 16, 2015, is not warranted.  38 C.F.R. § 4.124a (2016), Diagnostic Code 8515 (2016).



The Board finds that the Veteran is not entitled to a rating in excess of 40 percent for right upper extremity CTS for the period beginning November 16, 2015.  In this regard, there is no evidence showing that the Veteran has severe incomplete paralysis of the upper radicular nerve group.  While the Veteran has reported on-going symptoms of numbness and pain in the right hand, which was brought on by repetitive activities such as typing, writing, and unscrewing caps; there was no evidence that the symptoms were worse than moderate in severity.  The Veteran was reported to achieve some relief from her symptoms with pain medication.  Further, there is no indication from the record that her symptoms had become so severe that they overly interfered with her ability to perform occupational tasks or activities of daily living.  Additionally, there was no involvement in the upper arm and the Veteran's symptoms were confined to the right hand and wrist.  Therefore, a rating in excess of 40 percent for right upper extremity CTS beginning November 16, 2015, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

    
ORDER

Entitlement to service connection for left upper extremity CTS is granted.

Entitlement to an initial rating in excess of 30 percent prior to April 25, 2015, and to a rating in excess of 50 percent beginning April 25, 2015, for PTSD is denied.

Entitlement to a rating of 20 percent, but not higher, for right upper extremity CTS prior to November 16, 2015, is granted.

Entitlement to a rating in excess of 40 percent beginning November 16, 2015, for right upper extremity CTS is denied.



REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for a left knee disability is decided.

The Veteran claims that her left knee disability is related to her service.  A magnetic resonance imaging scan (MRI) revealed a strain of the lateral collateral ligament, patellar tendonitis, degeneration in the posterior horn of the medial meniscus, and a tear of the posterior horn of the lateral meniscus.  Private treatment records from Dr. J.L. indicated those findings were at least as likely due to daily wear and tear of running, marching, and doing PT in the military.  However, Dr. J.L. did not provide a rationale for the opinion provided.

Additionally, the Board notes that the Veteran has been service-connected for bilateral pes planus.  There is some indication from the record that the Veteran experiences an altered gait as a result of her service-connected pes planus.  Additionally, the Veteran has indicated that the service-connected pes planus may have caused or chronically worsened her left knee disability.

In light of the evidence indicating that the Veteran may have a left knee disability that is a result of active service, or in the alternative, that was caused or chronically worsened by a service-connected disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of her left knee disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified left knee disability is etiologically related to the Veteran's active service, to include her periods of active duty for training, or had its onset within one year of her separation from active service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified left knee disability was caused or chronically worsened by a service-connected disability, to specifically include the Veteran's service-connected bilateral pes planus, to specifically include consideration of any altered gait and/or body mechanics resulting from such.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


